DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-7, 9-12, 14, and 17 are pending.
	Claims 8, 13 and 15-16 are cancelled by Applicant.
2.	Claim 11 has overcome the rejection under U.S.C. 112 (pre-AIA ), second paragraph, necessitate by the current amendment.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-7, 9-12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai, et al. [CN 106972931].
As per claim 1:	Cai, et al. teach a method for validating a digital user certificate of a user by a checking apparatus, wherein the user certificate is protected by a digital signature using an issuer key of an issuing authority issuing the user certificate, and wherein a certificate path of the user certificate is a chain of certificates each confirming the signature of the preceding certificate, the method comprising:
receiving the user certificate in the checking apparatus, [Cai- Page 3, line 7-11: A PKI certificate vitrification method, comprising the following steps: 1) setting a public certificate block chain, digital certificate information subscriber in a block chain of the certificate issuing CA to issue, all legal certificate statement present in use; 2) the publishing of information about the certificate, signature used by the subscriber signature certificate publication key certificate by the subscriber to generate and maintain. Also see Cai - Page 3, last paragraph; discusses 2) certificate includes the whole certificate chain and trusted root certificate on an assumption that the premise. Cai - Page 4, last paragraph; discusses 3) certification private key signature using a distribution key and signature is correct]
receiving, in the checking apparatus, a certificate path positive list containing at least one complete certificate path identified as a valid certificate path [Cai - Page 3, line 12-14; see the para A PKI certificate vitrification method, comprising the following steps: 3) the certificate user authentication credentials, by obtaining information about certificate of the subscriber certificate of the certificate issuance in block from the certificate chain to check the certificate to be verified is valid. See also Cai - Page 3, last paragraph; discusses 1) the subscriber certificate in the list of whisker and the identification certificate to the subscriber certificate in the transaction; can be verified through 2) certificate includes the whole certificate chain and trusted root certificate on an assumption that the premise], wherein the certificate path positive list is provided to the checking apparatus by at least one positive path server, a transmission service, or a transaction of a blockchain; [Cai - Page 3, line 29-30; discussing Further, the subscriber certificate periodically publish I type certificate transaction in certificate block chain, comprising a CA certificate issued subscriber certificate to the declaration of the certificate. The claim recite the certificate path positive list may be received “from one…or from a transaction of a blockchain”, where this limitation broadly is an open ended option that allow to choose one from amongst the three suggested items. In this instant, the claim broadly do not require the receiving from all three items but that the receiving may be of any of the one of a positive path server, a transmission service or a transaction of a blockchain]
checking the user certificate by checking the complete certificate path of the user certificate against the certificate path positive list, such that the complete certificate path of the user certificate is compared with the complete valid certificate path contained in the certificate path positive list; [Cai - Page 5, line 1-14; discussion of checking and comparing the complete path with complete valid certificate path in the positive list by when the certification user receives a certificate, it is necessary to find the subscriber certificate issuing certificate transaction in certificate block chain; when the following condition is satisfied, the certificate verification through: 1) is in a period of validity in transaction certificate, the certificate list contained in the certificate to be verified, and the distance certificate block chain end a plurality of blocks over; 2) all belonging to certificate subscriber certificate transaction after the transaction certificate, the certificate list contain certificate to be authenticated; 3) certificate the user trusts the root certificate of the certificate to be validated. verifying the validity of the certificate, the certificate user does not need to use traditional way of authentication credentials. This is because the corresponding certificate transaction is added before the certificate block chain, all certificates in the chain certificate list has been the traditional method through verification by the miner. Cai - Page 6, line 2-10; The invention claims for a PKI certificate in vitrification method, FIG. 1 is a certificate user authentication credentials by the method flow diagram, FIG. 2 is a data interaction. and para ‘Fig.3 is a schematic diagram of I by the method for realizing structure type certificate transaction certificate transparentized. wherein the DNS NAME, TYPE, VALIDITY respectively represent the subscriber certificate identification, certificate transaction type and period of validity. TYPE is type I. PREVHASH is the hash value of on one subscriber certificate issued by certificate transaction. LIST OF CERT CHAINS contains all valid certificate for certificate subscriber]
confirming the validity of the user certificate if the complete certificate path of the user certificate matches the complete valid certificate path contained in the certificate path positive list and the issuer key of the user certificate is traceable to a root certificate on the basis of the valid certificate path contained in the certificate path positive list. [Examiner notes the term “if” is a conditional term where “if” broadly suggest uncertainty and is open ended. By having the conditional “if” allows for one to broadly interpret there may or may not be an occurrence or followed through. Such as when the limitation following “if” renders the “the complete certificate path of the user certificate… in the certificate path positive list and the issuer key of the user certificate is traceable…in the certificate path positive list” is not suggested or silent by the cited reference, then prior art would read onto the claim language as the “confirming the validity of the user certificate” is not explicitly required. Thus, confirming the validity of the user certificate does not necessarily occur if the matching of the complete valid certificate path in the certificate path positive list did not occur. In this instant, matching “the complete certificate path of the user certificate… in the certificate path positive list and the issuer key of the user certificate is traceable…in the certificate path positive list” is not suggested or silent by prior art, then prior art would read onto the claim language as the “confirming the validity of the user certificate” is not necessarily required per se. Innuendo this limitation is required, Cai discusses on Page 6, ‘Fig.3 through Fig.5’]
Claim 2:  Cai - Page 2, last paragraph; discussing ‘block chain technology through cryptographic; discussing the method as claimed in claim 1, wherein the certificate path positive list is protected by means of a cryptographic function. 
Claim 3:  Cai - Page 3, line 29-33; Further, the subscriber certificate periodically publish I type certificate transaction in certificate block chain, comprising a CA certificate issued subscriber certificate to the declaration of the certificate, or when the certificate state changes can be issued a new I type certificate transaction to update the certificate information of the user, wherein the certificate status is changed is that I type transaction certificate in the certificate is revoked, or certificate subscriber receives a new digital certificate; discussing the method as claimed in, wherein the certificate path positive list is updated on the basis of predefined criteria and is provided to the checking apparatus by the at least one positive path server.
Claim 4:  Cai - Page 4, line 2-5; Further, II type certificate transaction information contained in a subscriber certificate identification, subscriber transaction on a certificate hash value, verifying the transaction issuing the next I type certificate public key, further comprising a valid certificate of CA issued certificate subscriber; discussing the method as claimed in claim 1, wherein the at least one positive path server receives the certificate path positive list containing valid certificate paths for the certificates issued by the issuing authority.
Claim 5:  Cai - Page 3, last paragraph; Further, the certificate list of I type transaction certificate comprises certificate subscriber all of the valid certificate, and satisfies the following conditions: 1) the subscriber certificate in the list of whisker and the identification certificate to the subscriber certificate in the transaction; can be verified through 2) certificate includes the whole certificate chain and trusted root certificate on an assumption that the premise; discussing the method as claimed in claim 1, wherein the at least one positive path server requests the certificate paths valid for user certificates of the user, and the positive path server generates the certificate path positive list comprising the valid certificate paths.
Claim 6:  Cai - Page 3, last paragraph; Further, the certificate list of I type transaction certificate comprises certificate subscriber all of the valid certificate, and satisfies the following conditions: See para (1) and (2); discussing the method as claimed in claim 1, wherein the valid certificate path comprises all certificates beginning with a certificate from an issuing authority or all certificates beginning with one from a superordinate issuing authority up to and including the root certificate.
Claim 7:  Cai - Page 4, line 17-31; Further, the miner when the verification certificate transaction, needs to conform to the I type and II type certificate transaction, specifically comprises: See para 1) through 4); discussing the method as claimed in claim 1 method as claimed in one of the preceding claims, wherein the certificate path positive list comprises constraints for the use of the valid certificate path.
Claim 8:  Cancelled
Claim 9:  Cai - Page 3, line 38; discussing further, I type certificate transaction information contained in a subscriber certificate identification, subscriber transaction on a certificate hash value, the validity period of the certificate transaction start time, the certificate list and 3); discussing the method as claimed in claim 1, wherein the certificate path positive list is inserted into the user certificate by the issuing authority when the user certificate is issued.
Claim 10:  Cai - Page 6, Fig.5; enabling it to support the SSL link negotiation stage of adding extension field about certificate transaction. Specifically, Server Hello stage in the SSL negotiation process, adding a new extension field according to the issuing of the certificate transaction including various steps; discussing the method as claimed in claim 9, wherein the certificate path positive list is introduced into the user certificate as a certificate extension.
Claim 11:  Cai - Page 3, last paragraph; disclose the certificate list of I type transaction certificate comprises certificate subscriber all of the valid certificate, and satisfies the following conditions:’; discussing the method as claimed in claim 9, wherein the certificate path of the user certificate is introduced into the certificate path positive list in compressed form.
Claim 12:  Cai - Page 3, line 38; A PKI certificate vitrification method, comprising the following steps:’, see para discussing ‘Further, I type certificate transaction information contained in a subscriber certificate identification, subscriber transaction on a certificate hash value, the validity period of the certificate transaction start time, the certificate list’ and ‘3)’; discussing the method as claimed in claim 9, wherein a piece of reference information about the certificate path positive list is introduced into the user certificate.
Claim 13:  Cancelled
Claim 14:	Cai teach a checking apparatus for validating a digital user certificate of a user, wherein the user certificate is protected by a digital signature using an issuer key of an issuing authority issuing the user certificate, and a certificate path is a chain of certificates each confirming the signature of the preceding certificate, which checking apparatus comprises a processor configured to perform a method comprising:
receiving the user certificate in the checking apparatus; [Cai- Page 3, line 7-11; A PKI certificate vitrification method, comprising the following steps: 1) setting a public certificate block chain, digital certificate information subscriber in a block chain of the certificate issuing CA to issue, all legal certificate statement present in use; 2) the publishing of information about the certificate, signature used by the subscriber signature certificate publication key certificate by the subscriber to generate and maintain. Also see Cai - Page 3, last paragraph; discusses 2) certificate includes the whole certificate chain and trusted root certificate on an assumption that the premise. Cai - Page 4, last paragraph; discusses 3) certification private key signature using a distribution key and signature is correct]
receiving, in the checking apparatus, a certificate path positive list containing at 
least one certificate path identified as a valid certificate path [Cai - Page 3, line 12-14; see the para A PKI certificate vitrification method, comprising the following steps: 3) the certificate user authentication credentials, by obtaining information about certificate of the subscriber certificate of the certificate issuance in block from the certificate chain to check the certificate to be verified is valid. See also Cai - Page 3, last paragraph; discusses 1) the subscriber certificate in the list of whisker and the identification certificate to the subscriber certificate in the transaction; can be verified through 2) certificate includes the whole certificate chain and trusted root certificate on an assumption that the premise], wherein the certificate path positive list is received from at least one positive path server, from a transmission service, or from a transaction of a blockchain; [Cai - Page 3, line 29-30; discussing Further, the subscriber certificate periodically publish I type certificate transaction in certificate block chain, comprising a CA certificate issued subscriber certificate to the declaration of the certificate. The claim recite the certificate path positive list may be received “from one…or from a transaction of a blockchain”, where this limitation broadly is an open ended option that allow to choose one from amongst the three suggested items. In this instant, the claim broadly do not require the receiving from all three items but that the receiving may be of any of the one of a positive path server, a transmission service or a transaction of a blockchain] 
checking the user certificate by checking the complete certificate path of the user
certificate against the certificate path positive list such that the complete certificate path of the user certificate is compared with the complete valid certificate path contained in the certificate path positive list; and [Cai - Page 5, line 1-14; discussion of checking and comparing the complete path with complete valid certificate path in the positive list by when the certification user receives a certificate, it is necessary to find the subscriber certificate issuing certificate transaction in certificate block chain; when the following condition is satisfied, the certificate verification through: 1) is in a period of validity in transaction certificate, the certificate list contained in the certificate to be verified, and the distance certificate block chain end a plurality of blocks over; 2) all belonging to certificate subscriber certificate transaction after the transaction certificate, the certificate list contain certificate to be authenticated; 3) certificate the user trusts the root certificate of the certificate to be validated. verifying the validity of the certificate, the certificate user does not need to use traditional way of authentication credentials. This is because the corresponding certificate transaction is added before the certificate block chain, all certificates in the chain certificate list has been the traditional method through verification by the miner. Cai - Page 6, line 2-10; The invention claims for a PKI certificate in vitrification method, FIG. 1 is a certificate user authentication credentials by the method flow diagram, FIG. 2 is a data interaction. and para ‘Fig.3 is a schematic diagram of I by the method for realizing structure type certificate transaction certificate transparentized. wherein the DNS NAME, TYPE, VALIDITY respectively represent the subscriber certificate identification, certificate transaction type and period of validity. TYPE is type I. PREVHASH is the hash value of on one subscriber certificate issued by certificate transaction. LIST OF CERT CHAINS contains all valid certificate for certificate subscriber]
confirming the validity of the user certificate if the complete certificate path of the
user certificate matches the complete valid certificate path contained in the certificate path positive list and the issuer key of the user certificate is traceable to a root certificate on the basis of the valid certificate path contained in the certificate path positive list. [Examiner notes the term “if” is a conditional term where “if” broadly suggest uncertainty and is open ended. By having the conditional “if” allows for one to broadly interpret there may or may not be an occurrence or followed through. Such as when the limitation following “if” renders the “the complete certificate path of the user certificate… in the certificate path positive list and the issuer key of the user certificate is traceable…in the certificate path positive list” is not suggested or silent by the cited reference, then prior art would read onto the claim language as the “confirming the validity of the user certificate” is not explicitly required. Thus, confirming the validity of the user certificate does not necessarily occur if the matching of the complete valid certificate path in the certificate path positive list did not occur. In this instant, matching “the complete certificate path of the user certificate… in the certificate path positive list and the issuer key of the user certificate is traceable…in the certificate path positive list” is not suggested or silent by prior art, then prior art would read onto the claim language as the “confirming the validity of the user certificate” is not necessarily required per se. Innuendo this limitation is required, Cai discusses on Page 6, ‘Fig.3 through Fig.5’] 
Claim 15:  Cancelled
Claim 16:  Cancelled 
Claim 17:  Cai- Page 6, Fig.5; discussing a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method as claimed in one of claim 1.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-7, 9-12, 14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435